         Case 3:21-mj-00030-HTC Document 4 Filed 02/05/21 Page 1 of 2
                                                                            Page 1 of 2


                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF FLORIDA
                          PENSACOLA DIVISION


UNITED STATES OF AMERICA

v.                                           Case No. 3:21-mj-30/HTC

TRISTAN CHANDLER STEVENS
______________________________/

                                      ORDER

       Defendant having appeared before the Court, and having been examined by

the undersigned, and the Court having determined from the sworn testimony of the

Defendant that said Defendant is qualified for appointment of counsel pursuant to

the provisions of the Criminal Justice Act, it is hereby ORDERED:

       The FEDERAL PUBLIC DEFENDER, Blount Building, Suite 200, 3 West

Garden Street, Pensacola, Florida 32502, telephone number (850) 432-1418, is

appointed to represent this Defendant and serve as counsel of record for the limited

purpose of handling proceedings in this District. Further proceedings will be held

before the United States District Court AS DIRECTED. If a Criminal Justice Act

(CJA) panel attorney is selected by the Public Defender as Defendant's attorney, this

order authorizes payment of the CJA attorney for work on behalf of Defendant from

the time that attorney was contacted by the Public Defender to take the case and

agreed to take the case, even though that work predated this order. The pretrial



3:21-mj-30/HTC
         Case 3:21-mj-00030-HTC Document 4 Filed 02/05/21 Page 2 of 2
                                                                         Page 2 of 2


service officer is hereby authorized to provide copies of the Defendant’s criminal

history to both parties.

       DONE and ORDERED on February 5, 2021.



                               /s/   Hope Thai Cannon
                               HOPE THAI CANNON
                               UNITED STATES MAGISTRATE JUDGE




3:21-mj-30/HTC
